. ..     ....                                                                                                                                             /'\I
       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Pagel of l   -+-

                                                 UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                            JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November I, 1987)
                                           v.

                              Ramon Alejo Holguin-Medina                            Case Number: 3:19-mj-22639




       REGISTRATION NO. 86219298                                                                                   JUL 0 3 2019
                                                                                           Ci ~F.><: 'S Di'T
       THE DEFENDANT :                                                                 SOUTH~i~·. r':", 5 :..P 1 ~/l~T COUflT
        IZI pleaded guilty to count(s) __:l~o~f~C~o~m~p~la~in~t~-----------=c,=·Y:=::::::::.,'~·'~"~-"_c_L~'[,~~f~~~g;;i'fj'~
                                                                                                                   0   11


        D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                           Nature of Offense                                                   Count Number(s)
       8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                          1

        D The defendant has been found not guilty on count(s)
                                                                                ------------------~

        D Count(s)                                                                  dismissed on the motion of the United States.
                              ------------------
                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                          ~ TIME SERVED                         D _ _ _ _ _ _ _ _ _ days

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI Court rec~mmends ~SMS, IC~ or DHS or other arr:sting age~cy return all property and all ~?cum~nt\ip, i ~                                     iVi
       tpy defendant s possess10n at the time of arrest upon thelf deportation or removalr\ , . I (,.., I- I I J\ I 1t ' 1 · c
                                                                                                                             i ..

       5 ~c;>,urt_fecowrpends_defendant be deported/removed with relative, ~- " 1~J f ,,..., ) \ r' u l/    charged in case
           I( lI 1v\     \ J
                       ·--'
                                !.. ld.j
                                     .
                                         t
                                       t •...
                                            J'




        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Wednesday, July 3, 2019
                                                                                 Date of Imposition of Sentence



                                                                                 Hi&LtLOCK
                                                                                 UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                              3: l 9-mj-22639
